Name: 89/124/EEC: Commission Decision of 27 January 1989 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops and the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  means of agricultural production;  cooperation policy;  marketing
 Date Published: 1989-02-18

 Avis juridique important|31989D012489/124/EEC: Commission Decision of 27 January 1989 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops and the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries Official Journal L 046 , 18/02/1989 P. 0030 - 0034*****COMMISSION DECISION of 27 January 1989 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops and the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries (89/124/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), as last amended by Directive 88/380/EEC (2), Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (3), as last amended by Commission Directive 89/100/EEC (4), Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (5), as last amended by Directive 89/2/EEC (6), Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (7), as last amended by Directive 88/380/EEC, Having regard to the Seventh Council Decision 85/355/EEC of 27 June 1985 on the equivalence of field inspections carried out in third countries on seed-producing crops (8), as last amended by Decision 88/575/EEC (9), and in particular Article 2 thereof, Having regard to the Seventh Council Decision 85/356/EEC of 27 June 1985 on the equivalence of seed produced in third countries (10), as last amended by Decision 88/575/EEC, and in particular Article 4 thereof, Whereas, in Decision 85/355/EEC, the Council determined that field inspections carried out in certain third countries on seed-producing crops of certain species satisfy the conditions laid down in the Community Directives; Whereas, in Decision 85/356/EEC, the Council determined that seed of certain species produced in certain third countries is equivalent to corresponding seed produced in the Community; Whereas for certain species these determinations include Austria, Czechoslovakia, the German Democratic Republic, Hungary, Poland, Romania, Chile, the United States of America and Yugoslavia; Whereas the name of the service which carries out field inspections and officially controls seed in Hungary has changed and an appropriate administrative amendment should accordingly be made to the Annexes to Decisions 85/355/EEC and 85/356/EEC; Whereas an examination of the rules of the nine countries abovementioned and of the manner in which they are applied has shown that: - in Austria, Czechoslovakia, the German Democratic Republic and Romania, in respect of California bluebell, - in Hungary, in respect of California bluebell, sorghum, Sudan grass, hybrids resulting from the crossing of sorghum and Sudan grass, and triticale, - in Poland, in respect of triticale, - in Chile, in respect of field pea and soya bean, - in the United States of America, in respect of Bermuda grass, and - in Yugoslavia, in respect of cocksfoot, tall fescue, meadow fescue, red fescue, Italian ryegrass, perennial ryegrass, timothy (phleum pratense), golden oatgrass, birdsfoot trefoil, white lupin, lucerne (medicago sativa), sainfoin, crimson clover, common vetch, hairy vetch, California bluebell, oats, barley, rye, durum wheat, hemp, soya bean, sunflower, flax/linseed and opium poppy, the prescribed field inspections satisfy the conditions laid down in Annex I to Directives 66/401/EEC, 66/402/EEC or 69/208/EEC, as the case may be, and the conditions governing seed harvested and controlled there afford the same assurances, as regards the seed's characteristics, identity, examination, marking and control as do the conditions applicable to such seed harvested and controlled within the Community; Whereas the existing equivalence for those nine countries should therefore be extended accordingly; Whereas it is necessary to make a technical amendment to the Annexes to Decisions 85/355/EEC and 85/356/EEC to provide, in respect of sorghum, Sudan grass, and hybrids resulting from the crossing of these two species, that the field inspections carried out in the United States of America and the seed produced there satisfy the relevant conditions laid down in Annex I to Directive 66/402/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agrculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The table in Part I (2) of the Annex to Decision 85/355/EEC is hereby amended in accordance with Annex I. Article 2 The table in Part I (2) of the Annex to Decision 85/356/EEC is hereby amended in accordance with Annex II. Article 3 This Decision is addressed to all the Member States. Done at Brussels, 27 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2290/66. (2) OJ No L 187, 16. 7. 1988, p. 31. (3) OJ No 125, 11. 7. 1966, p. 2298/66. (4) OJ No L 38, 10. 2. 1989, p. 36. (5) OJ No 125, 11. 7. 1966, p. 2309/66. (6) OJ No L 5, 7. 1. 1989, p. 31. (7) OJ No L 196, 10. 7. 1969, p. 3. (8) OJ No L 195, 26. 7. 1985, p. 1. (9) OJ No L 313, 19. 11. 1988, p. 48. (10) OJ No L 195, 26. 7. 1985, p. 20. ANNEX I 1. In the section relating to Hungary, in column 2, 'NoevÃ ©nytermesztÃ ©si Ã ©s Minosito IntÃ ©zet, Budapest' is replaced by 'Institute for Agricultural Qualification, Budapest'. 2. In the section relating to Austria, in column 3, 'Phacelia tanacetifolia' is added after 'Brassica oleracea convar. acephala'. 3. In the section relating to Czechoslovakia, in column 3, 'Phacelia tanacetifolia' is inserted after 'Vicia villosa'. 4. In the section relating to the German Decomcratic Republic, in column 3, 'Phacelia tanacetifolia' is inserted after 'Brassica oleracea convar. acephala'. 5. In the section relating to Hungary, in column 3, 'Phacelia tanacetifolia' is inserted after 'Vicia villosa', and, in columns 3 and 4: 1.2 // 'Sorghum bicolor // (b) // Sorghum sudanense // (b) // Sorghum bicolor Ã  Sorghum sudanense // (b) // X Triticosecale'. // is inserted after 'Secale cereale'. 6. In the section relating to Poland, in column 3, 'X Triticosecale' is inserted after 'Secale cereale'. 7. In the section relating to Romania, in column 3, 'Phacelia tanacetifolia' is inserted after 'Brassica oleracea convar. acephala'. 8. In the section relating to Chile, in column 3, 'Pisum sativum (partim)' is inserted after 'Medicago sativa', and 'Glycien max' is inserted before 'Helianthus annuus'. 9. In the section relating to the United States of America, in column 3, 'Cynodon dactylon' is inserted after 'Alopecurus pratensis'. 10. In the section relating to Yugoslavia, in column 3, the entry is replaced by the following entry: '- 66/400 Beta vulgaris - 66/401 Dactylis glomerata Festuca arundinacea Festuca pratensis Festuca rubra Lolium multiflorum Lolium perenne Lolium Ã  hybridum Phleum pratense Trisetum flavescens Lotus corniculatus Lupinus albus Medicago sativa Onobrychis viciifolia Pisum sativum (partim) Trifolium incarnatum Trifolium pratense Vicia sativa Vicia villosa Brassica oleracea convar. acephala Phacelia tanacetifolia Raphanus sativus ssp. oleifera - 66/402 Avena sativa Hordeum vulgare Secale cereale Triticum durum Zea mays - 69/208 Brassica napus ssp. oleifera Brassica rapa (partim) Cannabis sativa Glycine max Helianthus annuus Linum usitatissimum Papaver somniferum Sinapis alba'. 11. In the section relating to the United States of America, in column 4, the reference '(b)' is added for the species Sorghum bicolor and Sorghum sudanense, and for hybrids resulting from the corssing of Sorghum bicolor and Sorghum sudanense. ANNEX II 1. In the section relating to Hungary, in column 2 'NoevÃ ©nytermesztÃ ©si Ã ©s Minosito IntÃ ©zet, Budapest' is replaced by 'Institute for Agricultural Qualification, Budapest'. 2. In the section relating to Austria, in column 3, 'Phacelia tanacetifolia' is added after 'Brassica oleracea convar. acephala'. 3. In the section relating to Czechoslovakia, in column 3, 'Phacelia tanacetifolia' is insered after 'Trifolium pratense'. 4. In the section relating to the German Decomcratic Republic, in column 3, 'Phacelia tanacetifolia' is inserted after 'Brassica oleracea convar. acephala'. 5. In the section relating to Hungary, in column 3, 'Phacelia tanacetifolia' is inserted after 'Trifolium resupinatum', and, in columns 3 and 6 1.2 // 'Sorghum bicolor // (b) // Sorghum sudanense // (b) // Sorghum bicolor Ã  Sorghum sudanense // (b) // X Triticosecale'. // is inserted after 'Secale cereale'. 6. In the section relating to Poland, in column 3, 'X Triticosecale' is inserted after 'Secale cereale'. 7. In the section relating to Romania, in column 3, 'Phacelia tanacetifolia' is inserted after 'Brassica oleracea convar. acephala'. 8. In the section relating to Chile, in column 3, 'Pisum sativum (partim)' is inserted after 'Medicago sativa', and 'Glycien max' is inserted before 'Helianthus annuus'. 9. In the section relating to the United States of America, in column 3, 'Cynodon dactylon' is inserted after 'Alopecurus pratensis'. 10. In the section relating to Yugoslavia, columns 3, 4 and 5 are replaced by the following columns: 1.2.3 // // // // 3 // 4 // 5 // // // // // // // '- 66/400 // - Basic seed/semences de base // B // Beta vulgaris // - Certified seed/semences certifiÃ ©es // CZ/1 // - 66/401 // - Basic seed/semences de base // B // Dactylis glomerata Festuca arundinacea Festuca pratensis Festuca rubra // - Certified seed first generation/semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration // CZ/1 // Lolium multiflorum // // // Lolium perenne // // // Lolium Ã  hybridum // // // Phleum pratense // // // Trisetum flavescens // // // Lotus corniculatus // // // Medicago sativa // // // Onobrychis viciifolia // // // Pisum sativum (partim) // // // Trifolium incarnatum // // // Trifolium pratense // // // Brassica oleracea convar. acephala // // // Phacelia tanacetifolia // // // Raphanus sativus ssp. // // // oleifera // // // // // // 3 // 4 // 5 // // // // // - 66/401 // - Basic seed/semences de base // B // Lupinus alba Vicia sativa Vicia villosa // - Certified seed first generation/semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration // CZ/1 // // - Certified seed second generation/semences certifiÃ ©es deuxiÃ ¨me gÃ ©nÃ ©ration // CZ/2 // - 66/402 // - Basic seed/semences de base // B // Avena sativa Hordeum vulgare Secale cereale Triticum durum Zea mays // - Certified seed first generation/semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration // CZ/1 // - 69/208 // - Basic seed/semences de base // B // Brassica napus ssp. oleifera Brassica rapa (partim) Cannabis sativa // - Certified seed first generation/semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration // CZ/1 // Glycine max // // // Helianthus annuus // // // Linum usitatissimum // // // Papaver somniferum // // // Sinapis alba'. // // // // // 11. In the section relating to the United States of America, in column 6, the reference '(d)' is added for the species Sorghum bicolor and Sorghum sudanense, and for hybrids resulting from the crossing of Sorghum bicolor and Sorghum sudanense.